DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 10/30/20, claims 8 and 33 have been amended, claims 9, 12-26, and 34 have been canceled, and claims 38-39 have been newly added.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on
10/30/20 have been carefully reconsidered/reviewed, but are moot in view the following new
ground(s) of rejection.
	Note: Applicant’s original and previously presented claims have been basically repeated from the last Office action ground(s) of rejection for Applicant’s convenience.
Furthermore, Applicant’s remarks with respect to previously presented claims have been carefully considered/reviewed, but they are not persuasive.
The Applicant presents remarks of which:
A)	Wang, Sasai, and Laroche, either alone or in combination, fail to disclose or suggest a method of block partition in video decoding, and the method includes at least determining from a video bitstream whether a smallest allowed block size smaller than 4 is allowed for the current block, where the smallest allowed block size corresponds to a smallest allowed block width or a smallest allowed block height, and 
in response to the smallest allowed block size smaller than 4 being determined as allowed for the current block, determining partition of the current block from the video bitstream, where the partition of the current block corresponds to partitioning the current block into one or more sub-blocks according to a block size set including the smallest allowed block size, as recited in independent claim 1 and similarly recited in independent claim 11.
However, after careful scrutiny of the previously cited prior art references, the Examiner
must respectfully disagree, and maintain the grounds of rejection for the reasons that follow.


In response to the remarks A), regarding Applicant's arguments/remarks against the references individually, one cannot show nonobviousness by piecemeal analysis of references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
            In this case, Wang et al, as a primary reference, at least discloses:
determining from the video bitstream, a smallest allowed block size smaller than 4 (2 x 2) for the current block, wherein the smallest allowed block size corresponds to a smallest allowed block width or a smallest allowed block height, and determining a partition of the current block including the smallest allowed block size from the video bitstream, wherein the partition of the current block corresponds to determining partitioning the current block from the bitstream into one or more sub-blocks according to a block size set including the smallest allowed block size (N x N, N/2 x N/2, or N/4 x N/4, and so forth), wherein an N x N block generally has N pixels in a vertical direction and N pixels in a horizontal direction, where N represents a nonnegative integer value, so that (given) N having an integer value of 1 would yield 1 for the N X N (1 x 1) sub-block size, which is clearly smaller than the block size of 4 (2 x 2) as above) (Figs. 4 and 6; 400, 404, 416, 606, 608; paras. [0042], [0119-0121], [0139-0142], [0144]); and
applying prediction process (72, 74) or transform process to the one or more sub-blocks in a case that the one or more sub-blocks correspond to one or more final partitioned sub-blocks (partitioned information, sub-CUs) (Fig. 3)(paras. [0107-0108]).
Therefore, it would have been considered recognizable/realizable to a person of ordinary skill in the relevant art employing Wang et al’s teachings (as above) to imply with contentious obviousness that the apparatus/method further comprises determining from the video bitstream, whether the smallest allowed block size smaller than 4 (2 x 2) is allowed for the current block, and in response to the smallest allowed block size smaller than 4 being determined as allowed for the current block, (then) determining the partition of the current block from the bitstream into one or more sub-blocks according to the block size set including the smallest allowed block size, since depending on the specified coding/decoding standard, blocks maybe partitioned into various “N x N” sub-blocks, such as to partition N x N block(s) into four (N/2) x (N/2) block(s) (as noted above, a “1 x 1” block size would have a block size of 1, which is smaller than the block size of 4), wherein blocks may be defined with respect to their size, e.g., as coding units and partitions thereof, each having a varying size, rather than a fixed size. 
In other words, in a scenario where determining whether condition A is allowed, and in response to determining condition A is allowed, then determining an outcome/method A, 
if determining the condition A has been taught in prior art, and subsequently if determining the outcome/method A has been also taught in prior art, then it stands to reason that merely manipulating the condition A and the outcome/method A (such as using “whether” and “in response to”) without creating unexpected result(s) (that are not taught by prior art) definitely lacks a patentable weight. Note that this logic parallels a location change logic which pertains to changing a location from A to B to yield an end result/method C without creating unexpected result(s), which is unpatentable.
In this case, manipulating the condition A and the outcome/method A do not create unexpected result(s), thereby lacking a patentable weight.
Furthermore, Sasai et al, relied upon as a supporting/secondary prior art reference, teaches image decoding/coding apparatus/method at least comprising:
determining smallest (allowed) coding block, and whether the smallest allowed block size is allowed in a slice, so that the smallest coding block is not allowed to be split into smaller coding blocks (para. [0098]); and
a prediction unit (PU) may include a plurality of partitions (sub-PU), wherein the partition is specified by prediction unit partition index, in order to provide an image decoding/coding method for improving coding efficiency (paras. [0093], [0010]). 
Therefore, it would have been further considered contentiously obvious to a person of ordinary skill in the relevant art employing the apparatus/method of block partition in video decoding as taught by Wang et al to incorporate/combine Sasai et al’s teachings as above so as to determine from the video bitstream, whether Wang et al’s smallest allowed block size smaller than 4 is allowed for the current block, and in response to the smallest allowed block size smaller than 4 being determined as allowed for the current block, (then) determine Wang et al’ partition of the current block from the video bitstream into one or more sub-blocks according to the block size set including the smallest allowed block size, in order to provide an image decoding/coding method for improving decoding/coding efficiency.
Henceforth, Wang (in view of Sasai et al) implicitly suggests/teaches determining whether the smallest allowed block size smaller than 4 is allowed, and in response to the smallest allowed block size smaller than 4 being determined as allowed …, at least based on the implicit obviousness and further in view of Sasai et al, by incorporating/combining/including Sasai et al’s teachings as discussed above.
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-7, 10-11, 27-32, and 35-37 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Wang et al (2011/0310976 A1) in view of Sasai et al (2013/0195370 A1).
Regarding claims 1 and 11, Wang et al discloses an apparatus/method for block partition in video decoding, the apparatus/method comprising one or more electronic circuits or processors configured for:
receiving a video bitstream including coded data for a current block (from encoded video bitstream) (Fig. 3); 
determining from the video bitstream, a smallest allowed block size smaller than 4 (2 x 2) for the current block, wherein the smallest allowed block size corresponds to a smallest allowed block width or a smallest allowed block height, and determining a partition of the current block including the smallest allowed block size from the video bitstream, wherein the partition of the current block corresponds to partitioning the current block into one or more sub-blocks according to a block size set including the smallest allowed block size (N x N, N/2 x N/2, or N/4 x N/4, and so forth), wherein an N x N block generally has N pixels in a vertical direction and N pixels in a horizontal direction, where N represents a nonnegative integer value, so that (given) N having an integer value of 1 would yield 1 for the N X N (1 x 1) sub-block size, which is clearly smaller than the block size of 4 (2 x 2) as above) (Figs. 4 and 6; 400, 404, 416, 606, 608; paras. [0042], [0119-0121], [0139-0142], [0144]); and
applying prediction process (72, 74) or transform process to the one or more sub-blocks in a case that the one or more sub-blocks correspond to one or more final partitioned sub-blocks (partitioned information, sub-CUs) (Fig. 3)(paras. [0107-0108]).
Therefore, it would have been considered recognizable/realizable to a person of ordinary skill in the relevant art employing Wang et al’s teachings (as above) to imply with an obviousness that the apparatus/method further comprises determining from the video bitstream, whether the smallest allowed block size smaller than 4 (2 x 2) is allowed for the current block, and in response to the smallest allowed block size smaller than 4 being determined as allowed for the current block, (then) determining the partition of the current block including the smallest allowed block size from the video bitstream, since depending on the specified coding/decoding standard, blocks maybe partitioned into various “N x N” sub-blocks, such as to partition N x N block(s) into four (N/2) x (N/2) block(s) (as noted above, a “1 x 1” block size would have a block size of 1, which is smaller than the block size of 4), wherein blocks may be defined with respect to their size, e.g., as coding units and partitions thereof, each having a varying size, rather than a fixed size. 
Furthermore, as an additional support, Sasai et al teaches image decoding/coding apparatus/method at least comprising:
determining smallest coding block, and whether the smallest allowed block size is allowed in a slice, so that the smallest coding block is not allowed to be split into smaller coding blocks (para. [0098]); and
a prediction unit (PU) may include a plurality of partitions (sub-PU), wherein the partition is specified by prediction unit partition index, in order to provide an image decoding/coding method for improving coding efficiency (paras. [0093], [0010]). 
Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method of block partition in video decoding as taught by Wang et al to incorporate/combine Sasai et al’s teachings as above so as to determine from the video bitstream, whether the smallest allowed block size smaller than 4 is allowed for the current block, and in response to the smallest allowed block size smaller than 4 being determined as allowed for the current block, (then) determine the partition of the current block including the smallest allowed block size from the video bitstream, in order to provide an image decoding/coding method for improving decoding/coding efficiency.
Regarding claim 2, Wang et al discloses, wherein the smallest allowed block size is 2 (sub-CUs having a size of N x N pixels) (para. [0120]).
Regarding claim 3, Wang et al discloses, wherein if the current block corresponds to a 4xN or Nx4 block (sub-CUs having a size of N x N pixels, wherein N is greater than or equal to 4, so 4 x 4 block referring to a CU	 (coding block/unit) having a size of 2N x 2N (assume N=2) can be partitioned into four N x N sub-blocks), information regarding whether the current block is partitioned into multiple smaller sub-blocks not smaller than the smallest allowed block size is determined from the video bitstream, wherein N is greater than or equal to 4 (paras. [0041-0042], [0119-0121]).
Regarding claims 4-5, Wang et al discloses a partitioning block size is a 2x2 sub-block (404, 416) (Fig. 4A).
Wang et al further teaches that coding blocks may comprise N x M pixels where N is not equal to M, wherein coding blocks may be defined more generally with respect to their size as coding units and partitions thereof, each having a varying size (like N x M, where   N=4 and M=2), rather than a fixed size (like N x N) (para. [0042]), so that if N is equal to 4 (which means 4 x 4) (para. [0042]), then the current block would be partitioned into two 4x2 (N x M) or 2x4 (M x N) sub-blocks according to the partition information signaled in the video bitstream, so that each 4x2 or 2x4 sub-block is partitioned into two 2x2 sub-blocks according to the partition information signaled in the video bitstream, in order to conform to a coding/decoding standard which would accept coding units and partitions of varying (block) sizes.
Regarding claim 6, Wang et al discloses, wherein if the prediction process (by 72 or 74) is applied to said one or more sub-blocks and if any sub-block has a sub-block width or height smaller than 4 (such as 2 x 2 block as discussed above), prediction-related information (such as syntax information and partition information for sub-blocks such as 2 x 2 blocks) is signaled in the video bitstream (by the encoder, 20) (Fig. 2; paras. [0091-0094], [0117], [0130-0131], [0139]).
Regarding claim 7, Wang et al discloses, wherein the prediction-related information includes a prediction mode (via model selection unit, 40) corresponding to an Inter-prediction mode (motion compensation mode, 42) or an Intra-prediction mode, and wherein the prediction-related information further includes one or more motion vectors (output motion vectors and partition information) if the prediction mode corresponds to the Inter-prediction mode (from motion compensation mode, 42) (Fig. 2; paras. [0091-0094], [0130-0131], [0139], [0117]).
Regarding claim 10, Wang et al discloses, wherein the current block is partitioned according to a binary tree to generate said one or more sub-blocks (Fig. 4B; para. [0123]).
Regarding claim 27, Wang et al discloses, wherein the smallest allowed block size is 2 (sub-CUs having a size of N x N pixels) (para. [0120]).
Regarding claim 28, Wang et al discloses, wherein if the current block corresponds to a 4xN or Nx4 block (sub-CUs having a size of N x N pixels, wherein N is greater than or equal to 4, so 4 x 4 block referring to a CU	 (coding block/unit) having a size of 2N x 2N (assume N=2) can be partitioned into four N x N sub-blocks), information regarding whether the current block is partitioned into multiple smaller sub-blocks not smaller than the smallest allowed block size is determined from the video bitstream, wherein N is greater than or equal to 4 (paras. [0041-0042], [0119-0121]).
Regarding claims 29-30, Wang et al discloses a partitioning block size is a 2x2 sub-block (404, 416) (Fig. 4A).
Wang et al further teaches that coding blocks may comprise N x M pixels where N is not equal to M, wherein coding blocks may be defined more generally with respect to their size as coding units and partitions thereof, each having a varying size (like N x M, where  N=4 and M=2), rather than a fixed size (like N x N) (para. [0042]), so that if N is equal to 4 (which means 4 x 4) (para. [0042]), then the current block would be partitioned into two 4x2 (N x M) or 2x4 (M x N) sub-blocks according to the partition information signaled in the video bitstream, so that each 4x2 or 2x4 sub-block is partitioned into two 2x2 sub-blocks according to the partition information signaled in the video bitstream, in order to conform to a coding/decoding standard which would accept coding units and partitions of varying (block) sizes.
Regarding claim 31, Wang et al discloses, wherein if the prediction process (by 72 or 74) is applied to said one or more sub-blocks and if any sub-block has a sub-block width or height smaller than 4 (such as 2 x 2 block as discussed above), prediction-related information (such as syntax information and partition information for sub-blocks such as 2 x 2 blocks) is signaled in the video bitstream (by the encoder, 20) (Fig. 2; paras. [0091-0094], [0117], [0130-0131], [0139]).
Regarding claim 32, Wang et al discloses, wherein the prediction-related information includes a prediction mode (via model selection unit, 40) corresponding to an Inter-prediction mode (motion compensation mode, 42) or an Intra-prediction mode, and wherein the prediction-related information further includes one or more motion vectors (output motion vectors and partition information) if the prediction mode corresponds to the Inter-prediction mode (from motion compensation mode, 42) (Fig. 2; paras. [0091-0094], [0130-0131], [0139], [0117]).
Regarding claim 35, Wang et al discloses, wherein the current block is partitioned according to a binary tree to generate said one or more sub-blocks (Fig. 4B; para. [0123]).
Regarding claims 36 and 37, the combination of Wang et al and Sasai et al meets 
whether the smallest allowed block size smaller than 4 is allowed for the current block as discussed above. 
            Furthermore, Wang et al discloses a GOP may include syntax data in a header of the GOP, the header that describes a number of video frames included in the GOP, wherein each frame may include frame syntax data that describes an encoding mode for the respective frame, wherein video encoder typically operates on video blocks within individual video frames in order to encode video data, and wherein each slice may include a plurality of video blocks (e.g., largest coding units), each of which maybe partitioned, also referred to as sub-blocks or sub-coding units (para. [0041]).
             Moreover, Sasai et al teaches a smallest unit introduced for transmitting the reference index such as a coding unit (CU) including an 8 x 8 sample/block, wherein the smallest transmission unit is indicated by CU hierarchy depth information within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, and providing a syntax of slice header configured such that the number of the reference indexes to be held can be rewritten for each slice. 
	      Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for block partition in video decoding as taught by Wang et al to incorporate/combine Sasai et al’s teaching as above so that whether the smallest allowed block size smaller than 4 is allowed for the current block is signaled in a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header corresponding to the current block for substantially the same reason/rational as discussed above. 

7.	Claims 8 and 33 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Wang et al (2011/0310976 A1) and Sasai et al (2013/0195370 A1) as applied to claims 1 and 11 above, respectively, and further in view of Laroche et al (2016/0100175 A1).
Regarding claims 8 and 33, Wang et al discloses, wherein if the prediction process (by 72 or 74) is applied to said one or more sub-blocks and if any sub-block of the one or more sub-blocks has a sub-block width or height smaller than 4 (such as 2 x 2 block as discussed above), prediction-related information (such as syntax information and partition information for sub-blocks such as 2 x 2 blocks) is signaled in the video bitstream (by the encoder, 20) (Fig. 2; paras. [0091-0094], [0117], [0130-0131], [0139]).
Furthermore, Wang et al teaches that the decoder (30) may receive other data such as transform-related information (transform coefficients) and a block header data indicating the prediction mode for the block in the bitstream (para. [0139]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the above teachings to realize/recognize that if any sub-block of the one or more sub-blocks has the sub-block width or height smaller than 4, then transform-related information can be signaled in the video bitstream, such as to indicate the prediction mode and transform information for the block in the bitstream for a subsequent decoding process.
The combination of Wang et al and Sasai et al does not seem to particularly disclose, wherein the transform-related information includes a transform type used or whether a transform skip mode is used.
However, Laroche et al teaches a method of residual transform signaled for specific coding modes comprising a prediction mode being selected for which a choice between inter and intra prediction is done, and signaling a transform skip mode (a transform skip flag) so that the value of “1” would be enabling the skip mode and the value of “0” would be disabling the skip mode, thereby improving coding efficiency (paras. [0132], [0147-0148], [0052], [0095]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method of block partition in video decoding as taught by Wang et al to incorporate/combine Laroche et al’s teaching as above so that the transform-related information at least includes the transform type used or whether the transform skip mode is used in order to improve decoding/coding efficiency.

8.	Claims 38-39 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Wang et al (2011/0310976 A1) and Sasai et al (2013/0195370 A1) as applied to claims 1 and 11 above, respectively, and further in view of KARCZEWICZ et al (2014/0056361 A1), Sole et al (2011/0268183 A1), and Laroche et al (2016/0100175 A1).
Regarding claims 38-39, Wang et al discloses, wherein if the current block corresponds to a 4xN or Nx4 block (sub-CUs having an area/size of N x N pixels, wherein N is greater than or equal to 4, so 4 x 4 block referring to a CU	 (coding block/unit) having an area/size of 2N x 2N (assume N=2) can be partitioned into four N x N sub-blocks), information regarding whether the current block is partitioned into multiple smaller sub-blocks not smaller than the smallest allowed block size/area is determined from the video bitstream, wherein N is greater than or equal to 4 as discussed above (see claim 3), and 
prediction-related information (such as syntax information and partition information for sub-blocks such as 2 x 2 blocks) is signaled in the video bitstream (by the encoder, 20) (Fig. 2; paras. [0091-0094], [0117], [0130-0131], [0139]).
Furthermore, Wang et al teaches that the decoder (30) may receive other data such as transform-related information (transform coefficients) and a block header data indicating the prediction mode for the block in the bitstream (para. [0139]).
The combination of Wang et al and Sasai et al does not seem to particularly disclose, wherein in a case that an area of the current block is smaller than a predetermined threshold, determine whether a transform skip mode is applied to the current block according to a flag signaled in the video bitstream, the flag indicating whether the transform skip mode is used.
However, KARCZEWICZ et al teaches alternative transform in scalable coding comprising a processor configured to encode or decode the video block information using a transform function based on a threshold value (implicitly predetermined) related to a video block information, wherein the parameter of the video block information comprises at least one of       a coding block/unit size/area, a transform block/unit size/area, and a frame size/area, wherein in a case that a difference between the size/area of the coding block and a neighboring size/area of the coding block (as in the parameter of the video block information) is smaller than (falls below) the predetermined threshold, determine which transform mode (DST in this case) is applied to the coding block, thereby being able to encode and/or decode the video block information using the selected transform function by utilizing the threshold value related to the video block information (abs.; paras. [0007], [0009], [0111]).
Furthermore, as an additional support, Sole et al teaches apparatus/method for transform selection in video encoding/decoding comprising if an area/size of a block is smaller than a predetermined threshold (implicitly predetermined) determine which transform mode is applied to the block according to a flag signaled in bitstream, the flag indicating which transform mode is used, thereby encoding/decoding a block in the picture by selecting a transform from the set of transforms to be encoded/decoded (abs.; see Sole et al claims 4, 8, 13, 16; para. [0035]). 
Moreover, Laroche et al teaches a method of residual transform signaled for specific coding modes comprising a prediction mode being selected for which a choice between inter and intra prediction is done, and signaling a transform skip mode to be applied to a coding unit/block according to a flag (a transform skip flag) signaled in compressed bitstream, wherein the flag indicates whether the transform skip mode is used so that the value of the flag “1” would be enabling (used) the skip mode and the value of the flag “0” would be disabling (not used) the skip mode, thereby improving coding efficiency (paras. [0132], [0147-0148], [0052], [0095]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method of block partition in video decoding as taught by Wang et al to incorporate/combine KARCZEWICZ et al, Sole et al, and Laroche et al’s teachings as above so that in a case that an area/size of the current block is smaller than the predetermined threshold, determine whether the transform skip mode is applied to the current block according to the flag signaled in the video bitstream, the flag indicating whether the transform skip mode is used, thereby being able to encode and/or decode the video block information using the selected transform function by utilizing the threshold value related to the video block information, encode/decode a coding/decoding block in the picture by selecting a transform from the set of transforms to be encoded/decoded, and improve coding/decoding efficiency.

					Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/SHAWN S AN/Primary Examiner, Art Unit 2483